     CASE 0:09-cr-00183-ADM-FLN Document 121 Filed 09/09/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

United States of America,

              Plaintiff,
                                                            MEMORANDUM OPINION
       v.                                                   AND ORDER
                                                            Criminal No. 09-183 ADM/FLN
Joseph Paul Young,

            Defendant.
______________________________________________________________________________

Joseph S. Teirab, Assistant United States Attorney, Minneapolis, MN on behalf of Plaintiff.

Joseph Paul Young, pro se.
______________________________________________________________________________

                                       I. INTRODUCTION

       This matter is before the undersigned United States District Judge for a ruling on

Defendant Joseph Paul Young’s (“Young”) Motion for the Appointment of Counsel and Motion

for DNA Testing [Docket Nos. 116, 117]. Plaintiff United States of America (the

“Government”) opposes the motions. See Gov’t Resp. [Docket No. 119]. For the reasons set

forth below, the motions are denied.

                                       II. BACKGROUND

       On July 14, 2009, Young was indicted on four counts of bank robbery under 18 U.S.C.

§ 2113(a). Each count alleged a separate robbery of a Minnesota bank between September 2007

and April 2008. Indictment [Docket No. 1]. On June 23, 2011, a jury found Young guilty of all

four bank robberies. Verdict [Docket No. 63]. Young had previously pled guilty to a bank

robbery in West Virginia on February 24, 2009, and was found guilty of a series of three bank

robberies in South Dakota on August 10, 2010. In all of the robberies, Young wore the same

characteristic clothing—a long-sleeved plaid flannel shirt and a baseball cap—with nothing
     CASE 0:09-cr-00183-ADM-FLN Document 121 Filed 09/09/20 Page 2 of 5




concealing his face. United States v. Young, 701 F.3d 1235, 1239 (8th Cir. 2012). Young was

sentenced to 220 months of imprisonment and restitution of $15,226 for the Minnesota

robberies. Sentencing J. [Docket No. 78] at 2, 5.

       Young appealed his conviction and sentence, and on December 20, 2012, the Eighth

Circuit Court of Appeals affirmed. Young, 701 F.3d at 1237. In rejecting Young’s argument

that the evidence was not sufficient to support his convictions, the Eighth Circuit stated:

               Substantial evidence links Young to each robbery for which he was
               indicted in this case. The jurors were able to observe Young at trial
               and compare him with the individuals appearing in the surveillance
               photos from the four Minnesota banks. There was also evidence
               from which they could find that the same individual had robbed the
               four banks in Minnesota as well as the banks in West Virginia and
               South Dakota. Moreover, a search of Young’s residence found
               baseball caps and plaid shirts matching those worn during the
               Minnesota robberies, three tellers identified Young from a
               photographic lineup after his arrest, and one also identified him in
               court. We conclude that the evidence sufficiently supports Young’s
               four Minnesota convictions for bank robbery.

Id. at 1240. The Supreme Court denied Young’s petition for writ of certiorari. See Notice

[Docket No. 94].

       In December 2013, Young moved to vacate his sentence under 28 U.S.C. § 2255. See

Mot. [Docket No. 95]. This Court denied the motion, and the Eighth Circuit declined to grant a

Certificate of Appealability. See Mem. Op. Order [Docket No. 105]; USCA J. [Docket No. 113].

       Young now moves for DNA testing of a blue and gray hooded flannel shirt and a gold

University of Minnesota baseball cap that were found at his Missouri residence and introduced

into evidence at trial. See Gov’t Exs. 9B (flannel shirt), 9M (baseball cap), 10B (photograph of

flannel shirt), 10C (photograph of baseball cap); Trial Tr. [Docket No. 86] at 307:12–309:16,

311:9–14, 312:9–313:2. Young argues the items should have been submitted for DNA testing.

                                                 2
     CASE 0:09-cr-00183-ADM-FLN Document 121 Filed 09/09/20 Page 3 of 5




He contends that without such testing “the Government’s case was nothing but unreliable

information.” Reply [Docket No. 120] at 7–8. Young also requests the Court to appoint counsel

to represent him in this matter.

                                       III. DISCUSSION

       Young seeks DNA testing under the authority of the Innocence Protection Act, 18 U.S.C.

§ 3600. The Act authorizes post-conviction testing of specific evidence if a defendant satisfies

ten requirements. See § 3600(a)(1)-(10); United States v. Roberts, 417 F. App’x 812, 824 (10th

Cir. 2011). Especially relevant here are two of the requirements – (1) that “[t]he proposed DNA

testing of the specific evidence may produce new material evidence that would . . . raise a

reasonable probability that the [defendant] did not commit the offense,” and (2) that “[t]he

motion is made in a timely fashion.” 18 U.S.C. §§ 3600(a)(8) and (10). Young cannot satisfy

either of these requirements.

       DNA testing on the flannel shirt and baseball cap would not raise a reasonable

probability that Young did not commit the offense, even if the items tested negative for Young’s

DNA. “DNA testing alone does not always resolve a case. Where there is enough other

incriminating evidence and an explanation for the DNA result, science alone cannot prove a

prisoner innocent.” Dist. Attorney’s Office for Third Judicial Dist. v. Osborne, 557 U.S. 52, 62,

(2009). The incriminating evidence against Young includes three tellers identifying Young from

a photographic lineup after his arrest, one teller identifying Young in court, and surveillance

photographs and videos from the four Minnesota banks showing Young as the bank robber. The

distinctive baseball caps and flannel shirts matching those worn during the Minnesota robberies

were found in Young’s Missouri residence. The jury was aware that DNA testing had not been


                                                 3
     CASE 0:09-cr-00183-ADM-FLN Document 121 Filed 09/09/20 Page 4 of 5




conducted on the flannel shirts or baseball caps. Trial Tr. at 325:10–13; 368:12–369:17. Given

the substantial evidence supporting the jury’s verdict in this case, Young cannot show that DNA

testing would raise a reasonable probability that he did not commit the Minnesota bank

robberies.

       Young also cannot show that the motion for DNA testing is timely. The Act creates a

rebuttable presumption of untimeliness for motions filed more than 36 months after conviction.

See 18 U.S.C. § 3600(a)(10)(A), (B). Young was convicted by a jury on June 23, 2011. This

Motion was docketed on April 30, 2020, more than 106 months after Young’s conviction. The

Motion is untimely by almost 6 years.

       The presumption of untimeliness can be rebutted if a defendant shows he “was or is

incompetent and such incompetence substantially contributed to the delay in the . . . motion for a

DNA test.” 18 U.S.C. § 3600(a)(1)(B)(I). Young argues he is incompetent because he is not a

lawyer. However, “incompetence” has the meaning defined in 18 U.S.C. § 4241. See 18 U.S.C.

§ 3600(a)(1)©. In other words, the defendant must show he is or was “suffering from a mental

disease or defect rendering him mentally incompetent to the extent that he is unable to

understand the nature and consequences of the proceedings against him or to assist properly in

his defense.” 18 U.S.C. § 4241. Young has made no such showing.

       Young also argues the presumption of untimeliness is rebutted because manifest injustice

will result if the motion for DNA testing is not granted. As discussed above, substantial

evidence supports the jury’s verdict. No manifest injustice will result from denying the motion.

Whether or not Young’s DNA could be found on the items he wants analyzed would have no

effect on the outcome of the trial.


                                                4
     CASE 0:09-cr-00183-ADM-FLN Document 121 Filed 09/09/20 Page 5 of 5




       Young requests the Court to appoint counsel to represent him. “[T]he right to appointed

counsel extends to the first appeal of right, and no further.” Pennsylvania v. Finley, 481 U.S.

551, 555 (1987). Accordingly, the motion for appointment of counsel is denied.

                                      IV. CONCLUSION

       Based upon the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Defendant Joseph Paul Young’s Motion for Appointment of

Counsel and Motion for DNA Testing [Docket Nos. 116, 117] are DENIED.

                                                     BY THE COURT:



                                                         s/Ann D. Montgomery
                                                     ANN D. MONTGOMERY
                                                     U.S. DISTRICT COURT

Dated: September 9, 2020




                                                5
